DISMISS; Opinion Filed March 19, 2019.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-01113-CV

                           DEANINE REED, Appellant
                                    V.
                JEREMY SIMMONS AND CECILIA SIMMONS, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-03554-B

                             MEMORANDUM OPINION
                        Before Justices Brown, Schenck, and Pedersen, III
                                   Opinion by Justice Schenck
        Deanine Reed appeals a judgment awarding possession of real property in favor of

appellees Jeremy and Cecilia Simmons. As set forth below, we dismiss this appeal for lack of

jurisdiction.

                                          BACKGROUND

        Appellees purchased a house (the Property) at a foreclosure sale conducted by a substitute

trustee. After purchasing the Property, on May 19, 2017, appellees served a notice to vacate on

the occupant of the Property, appellant, who failed to vacate the Property. On July 5, 2017,

appellees filed a suit for forcible detainer against appellant. The justice of the peace court found

in favor of appellees. Appellant appealed to the county court at law where she argued that she had

entered into an informal marriage with the former owner (“Former Owner”) of the Property prior

to the foreclosure sale and asserted rights to the Property based on appellant’s alleged status as
surviving spouse. After conducting a bench trial, the county court at law judge signed a judgment

awarding possession of the Property to appellees. Appellant timely filed a motion for new trial,

which the trial court denied. This appeal followed.

                                            DISCUSSION

       Appellant raises four issues on appeal. In her first issue, she argues the trial court erred by

failing to declare that appellant owned a vested legal interest in the Property, which vested before

appellees purchased the Property. In her second issue, appellant urges the trial court erred by not

transferring this case to the probate court where an action related to the estate of the Former Owner

was pending. In her third issue, appellant challenges the trial court’s judgment as denying

appellant her legal rights as an informal spouse of the Former Owner. In her fourth issue, appellant

maintains the trial court erred by not declaring the Substitute Trustee’s Deed void, alleging the

evidence showed the Former Owner’s estate’s attorney properly notified the mortgage holder’s

transfer agent that the Former Owner, mortgagor, died before the foreclosure sale.

       All of appellant’s arguments rely on her assertions that she and the Former Owner were

informally married prior to the Former Owner’s death and the foreclosure of the Property.

Appellees argue this case is moot because the probate court in which actions relating to the Former

Owner’s estate were proceeding determined that no such informal marriage existed. Appellant

appealed that decision, and this Court affirmed the probate court’s judgment. See In re Estate of

Linda Jean Whetstone, Deceased, No. 05-18-00165-CV, 2019 WL 698090 (Tex. App.—Dallas

Feb. 20, 2019, no pet. h.).

       Appellate courts are prohibited from deciding moot controversies.             See Daftary v.

Prestonwood Mkt. Square, Ltd., 399 S.W.3d 708, 711 (Tex. App.—Dallas 2013, pet. denied). A

case becomes moot if a controversy ceases to exist between the parties at any stage of the legal

proceedings, including the appeal. See id. In light of our prior decision upholding the probate


                                                –2–
court’s determination that no informal marriage existed, and given all of appellant’s issues in this

case hinge on the same determination, there is no justiciable controversy before this Court. See

id. Accordingly, we overrule appellant’s issues and dismiss the appeal as moot.




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE

171113F.P05




                                                –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DEANINE REED, Appellant                           On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
 No. 05-17-01113-CV        V.                      Trial Court Cause No. CC-17-03554-B.
                                                   Opinion delivered by Justice Schenck,
 JEREMY SIMMONS AND CECILIA                        Justices Brown and Pedersen, III
 SIMMONS, Appellees                                participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellees JEREMY SIMMONS AND CECILIA SIMMONS
recover their costs of this appeal from appellant DEANINE REED.


Judgment entered this 19th day of March 2019.




                                             –4–